                          United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Brian Martins
                                                           Civil Action No. 18-cv-01731-AJB-AHG

                                             Plaintiff,
                                      V.
See Attached                                                 JUDGMENT IN A CIVIL CASE


                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Defendants' Motions to Dismiss are Granted without leave to amend.




Date:           3/30/20                                       CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ S. Tweedle
                                                                                   S. Tweedle, Deputy
                          United States District Court
                               SOUTHERN DISTRICT OF CALIFORNIA

                                            (ATTACHMENT)

                                                                     Civil Action No. 18cv01731-AJB-AHG


New West Investment Group, a California Corporation; Gregory M. Brown, Sr., an individual; Gregory
Brown, Jr., an individual; Robert J. Holland, an individual; Bobbi Pearson, individual; Oak Tree Escrow,
California corporation; Gary Halbert, individual; Pedro Orso-Delgado, individual; Jeff Tamares, individual;
Chicago Title Co., California corporation,

Defendants
